Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 1 May 1773
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur,A Paris, premier Mai 1773
J’étois monte sur un ton bien grave dans mes dernieres lettres; il sembloit que j’eusse respiré l’air d’Angleterre, on dira que vous m’aviez gâté l’esprit. Il est vrai que l’électricité est de tous les pays, mais c’est bien la moindre chose qu’en France on l’habille à la Françoise; tout, sans exception, y subit l’empire de la mode. On n’oseroit espérer de vous y plier tout-à-fait, mais j’attens au moins un peu d’indulgence aujourd’hui de votre part, et peutêtre n’aurez-vous pas à vous en repentir.
Je vous demande donc bien sérieusement, Monsieur, si l’on ne pourroit pas faire entrevoir à notre très-frivole nation dans les expériences électriques une utilité de luxe, qui les lui feroit accueillir avec beaucoup plus de vivacité. Si, par exemple, on pouvoit imaginer qu’un jour viendra, et qu’il n’est peut-être pas loin, où avec un appareil très-simple, et toujours sous la main, on fera en trois ou quatre minutes mortifier suffisamment les viandes des animaux fraichement tués, pour en manger sur le champ, comme si elles avoient été longtems gardées. Quel plaisir en arrivant à la campagne de n’avoir qu’à faire tuer un chapon et le mettre aussi-tôt à la broche, de n’avoir point à attendre toute une semaine un gigot de mouton, pour le trouver tendre! 
Une jolie petite lettre sur une semblable matiere, pour terminer gayement le recueil de vos oeuvres le feroit voler aux nuës; nos petits-maîtres, et nos belles Dames en affolleroient pendant huit jours, et les provinces en retentiroient long-tems. Je ne sçais même combien de pays étrangers on ne pourroit pas ranger au nombre des provinces de notre frivolité. Je suis, &c.

P.S. M. Dalibard, ici arrivant, se joint à moi, pour vous demander votre avis sur cela.

